Citation Nr: 0509749	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a circulatory disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a migraine headache disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to service connection for an eye disorder, on 
a direct basis and as secondary to in-service exposure to 
herbicides.  

8.  Entitlement to service connection for a skin disorder, on 
a direct basis and as secondary to in-service exposure to 
herbicides or to asbestos.  

9.  Entitlement to service connection for a respiratory 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides or to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied the veteran's petition to reopen his previously denied 
claims for service connection for prostate, circulatory, and 
migraine headache disabilities.  Also, in that determination, 
the RO denied the issues of entitlement to service connection 
for hypertension; a back disability; post-traumatic stress 
disorder (PTSD); an eye disorder, on a direct basis and as 
secondary to in-service exposure to herbicides; a skin 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides or to asbestos; and a respiratory 
disorder, on a direct basis and as secondary to in-service 
exposure to herbicides or to asbestos.  In April 2004, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.   


REMAND

At the personal hearing conducted via video conferencing 
before the undersigned Acting Veterans Law Judge in April 
2004, the veteran testified that he has received post-service 
treatment for his claimed disabilities at the VA Medical 
Center (VAMC) in New Orleans, Louisiana.  See, e.g., hearing 
transcript (T.) at 3-24.  The only records of treatment that 
the veteran has received at this medical facility which have 
been obtained and associated with his claims folder are dated 
from April 2002 to September 2003.  A remand is necessary, 
therefore, to accord the RO an opportunity to procure, and to 
associate with the veteran's claims folder, copies of any 
additional records of pertinent treatment that he may have 
received at this medical facility which may be available.  

With respect to the issue of service connection for an eye 
disability, the file contains a statement dated in September 
2003 from M. Howard, M.D., who wrote that the veteran had an 
eye condition that, more probably than not, was initiated or 
aggravated in service, leading to current problems.  However, 
this statement does not provide a diagnosis of an eye 
condition, or any rationale for the conclusion, and further 
information from Dr. Howard must be sought.  See 38 C.F.R. § 
3.159.  

In addition, following a mental status evaluation completed 
at a VA outpatient treatment session in June 2002, the 
examiner diagnosed, on Axis I, PTSD and recommended ruling 
out depression not otherwise specified.  At the April 2004 
personal hearing, the veteran testified that in-service 
stressors which involved his unit being subjected to enemy 
attacks when he was stationed on a ship off the coast of 
Vietnam caused him to develop PTSD which is manifested by 
nightmares and social isolation.  T. at 20-24.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

According to service personnel records which have been 
obtained and associated with the veteran's claims folder, he 
was deemed to be entitled to the Republic of Vietnam Campaign 
Medal as well as the Vietnam Service Medal by virtue of 
"services performed on the USS Perkins (DD 877) during the 
WESTPAC deployment from 27 July 1990 to 11 February 1971."  
Also, the veteran's DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214) indicates that, 
during the veteran's active military duty, he had 
approximately one-and-a-half years of foreign and/or sea 
service.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
verify the veteran's contentions of purported combat-related 
stressors, noting that the veteran has not provided a 
verifiable stressor statement.  The Board believes that, in 
light of the veteran's contentions as well as his 
post-service diagnosis of PTSD, a remand is necessary to 
accord him another opportunity to provide more specific 
information regarding his purported in-service combat-related 
stressors (to include, for example, the times and places of 
specific events as well as the names of any servicemen who 
may have witnessed such situations), sufficient to allow the 
RO an opportunity to attempt to verify these stressors with 
the United States Army Services Center for Research of Unit 
Records (USASCRUR).  If deemed necessary, the veteran should 
then be accorded a relevant VA examination to determine the 
nature, extent, and etiology of any PTSD that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of prostate, circulatory, 
headache, blood pressure, back, 
psychiatric, eye, skin, and respiratory 
treatment that the veteran has received 
at the VAMC in New Orleans, Louisiana 
since his separation from active military 
duty, which have not been previously 
obtained.  Specifically, all available 
records dated from May 1971 to April 3, 
2002, and from September 26, 2003, to the 
present should be associated with the 
veteran's claims folder.  Records of the 
veteran's VA treatment for PTSD 
subsequent to the June 2002 evaluation 
should also be obtained.  The VAMC should 
provide documentation that all available 
records covering the requested time 
periods have been provided.

2.  The RO should make reasonable 
attempts to obtain copies of all records 
of the veteran's treatment for an eye 
condition from M. Howard, M.D.  (Dr. 
Howard's statement, with his address, is 
contained in a September 2003 letter in 
the claims file.)  

3.  The RO should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including those listed in his 
stressor statement dated in June 20002.  
Specifically, he should provide dates, 
his military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of an such stressor(s).  

4.  Based on information in the veteran's 
statements (including the statements 
received at the RO in June 2002, the 
transcript of the April 2004 personal 
hearing, and any documents received 
pursuant to paragraph 2 of this Remand), 
the RO should ask the USASCRUR to provide 
information to corroborate the veteran's 
claimed in-service stressors.  The 
USASCRUR's response should be included in 
the claims folder.  If USASCRUR is not 
asked for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder. 

5.  The RO should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

6.  If the RO determines that the veteran 
was exposed to stressor(s) in service, it 
should then schedule the veteran for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based 
on the verified stressor(s).  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

7.  The RO should then readjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



